
	
		I
		112th CONGRESS
		1st Session
		H. R. 1126
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2011
			Mr. Chaffetz (for
			 himself, Mr. Herger,
			 Mr. Bishop of Utah,
			 Mrs. McMorris Rodgers,
			 Mr. McClintock,
			 Mr. Bartlett, and
			 Mr. Flake) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To direct the Secretary of the Interior to sell certain
		  Federal lands in Arizona, Colorado, Idaho, Montana, Nebraska, Nevada, New
		  Mexico, Oregon, Utah, and Wyoming, previously identified as suitable for
		  disposal, and for other purposes.
	
	
		1.Sale of certain Federal lands
			 previously identified as suitable for disposal
			(a)Short
			 titleThis Act may be cited
			 as the Disposal of Excess Federal
			 Lands Act of 2011.
			(b)Competitive sale
			 of landsThe Secretary shall
			 offer the identified Federal lands for disposal by competitive sale for not
			 less than fair market value as determined by an independent appraiser.
			(c)Existing
			 rightsThe sale of identified Federal lands under this section
			 shall be subject to valid existing rights.
			(d)Proceeds of sale
			 of landsAll net proceeds from the sale of identified Federal
			 lands under this section shall be deposited directly into the Treasury for
			 reduction of the public debt.
			(e)ReportNot later than 4 years after the date of
			 the enactment of this Act, the Secretary shall submit to the Committee on
			 Natural Resources of the House of Representatives and the Committee on Energy
			 and Natural Resources of the Senate—
				(1)a
			 list of any identified Federal lands that have not been sold under subsection
			 (b) and the reasons such lands were not sold; and
				(2)an update of the report submitted to
			 Congress by the Secretary on May 27, 1997, pursuant to section 390(g) of the
			 Federal Agriculture Improvement and Reform Act of 1996 (Public Law 104–127; 110
			 Stat. 1024), including a current inventory of the Federal lands under the
			 administrative jurisdiction of the Secretary that are suitable for
			 disposal.
				(f)DefinitionsIn
			 this section:
				(1)Identified
			 Federal landsThe term
			 identified Federal lands means the parcels of Federal land under
			 the administrative jurisdiction of the Secretary that were identified as
			 suitable for disposal in the report submitted to Congress by the Secretary on
			 May 27, 1997, pursuant to section 390(g) of the Federal Agriculture Improvement
			 and Reform Act of 1996 (Public Law 104–127; 110 Stat. 1024), except the
			 following:
					(A)Lands not
			 identified for disposal in the applicable land use plan.
					(B)Lands subject to a
			 Recreation and Public Purpose conveyance application.
					(C)Lands identified
			 for State selection.
					(D)Lands identified
			 for Indian tribe allotments.
					(E)Lands identified
			 for local government use.
					(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				
